Title: Montaudoüin to the American Commissioners, 28 January 1777
From: Montaudoüin de La Touche, Jean-Gabriel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs
Nantes 28 Jer 77
J’ai reçû la lettre dont vous m’avéz honoré le 21 de ce mois. Je ne crois pas qu’aucun particulier veüille entreprendre d’acheter, d’armer pour son compte le batiment en question, et de le livrer a ses risques dans quelque port de vôtre pais. On ne trouveroit pas d’assurances solides pour une telle entreprise, et les particuliers sont imprudens quand il faut courir des risques aussi considerables. Mais ces risques peuvent être tentés aisement pour le compte du Congrés sans qu’il paroisse en rien dans l’expedition. De cette maniere je ne pense pas que Le Gouvernement y voit obstacle, puisque voilà plusieurs expeditions dans le même gout.
Je fus fort surpris, Messieurs, de voir arriver dans mon cabinet Dimanche dernier a 9 heures du matin Mr. Ducoudray. Je savois le depart de L’Amphitrite du 24. Je le croiois de mer. Il m’aprit qu’il avoit eû ordre de ne pas partir sur ce batiment, et qu’il alloit joindre le Mercure. Il me demanda une lettre pour Mr. Williams qui etoit parti le même matin pour Painbeuf pour expedier le Mercure. Je mandai a Mr. Williams qu’il me paroissoit d’une grande consequence pour vôtre pais que Mr. Ducoudray s’y rendit avec ses principaux officiers. Ce matin Mr. Ducoudray m’est revenu, et m’a apris que Messieurs Williams et Peletier Dudoyer n’avoient pas trouvés convenable qu’il s’embarqua sur ce batiment. Il est revenu avec tout son monde vous ne tarderés pas a le revoir. Je suis bien touché de ce contretems. Je crains qu’on n’ait pris l’effroi trop aisement. Il paroît que l’agent qui a êtè envoié au Port Loüis pour le depart de L’Amphitrite a êtè aussi peu circonspect que celui qui a êtè au havre. Je vous exhorte, Messieurs, a bien choisir ceux a qui vous confiés vos interests. On ne peut mettre trop de prudence dans des affairres de cette nature. Il paroît que l’ordre expedié pour empecher le depart de Mr. Ducoudray a êtè accordé aux importunités du Lord Stormont. Je suis avec un respect infini Messieurs vôtre très humble et très obeissant serviteur
Montaudoüin

Je prie très humblément Monsieur franklin d’agréer mes remercimens de ce qu’il a eû la bonté de m’envoier. Voici une lettre de Mr. Williams. Le Mercure a dû descendre hier au soir a St. Nazaire au bas de la Riviere. Le vent n’est pas bon aujourd’huy. Mr. Williams n’est pas remonté de Painbeuf.

 
Notation: Montaudoin, Nantes 28 Janv. 77
